Title: From John Adams to Jean de Neufville & Fils, 6 June 1782
From: Adams, John
To: Neufville, Jean de, & Fils (business)



The Hague June 6. 1782
Gentn.

I have Just received your favour of yesterday. You desire me to Send you, two Letters from Dr Franklin. I have no Remembrance of your ever leaving with me, more than one, which is the Drs Letter to you of the 4. Sept. 1781. This original Letter, I return you, herein inclosed. I have no other. I have indeed a Copy, which you gave me of the Drs Letter to you of 26 Octr. 1780. The original I never had. If this Copy will be of any Service to you, I send it inclosed. These are all the Letters or Copies of Letters from Dr Franklin to you which I have, or ever had to my knowledge.
You Say, “you shall be glad as Soon as may be, to have the objections to our Accounts, which I shall be pleased to make.” I am wholly at a Loss for your meaning in this, as I know nothing of your Accounts.
There is the Article of Money advanced to American Prisoners indeed in my private acct. that I cant comprehend. The Money to Talbot I never ordered, and indeed his Rect is on Account of his owners. And I had advanced him, the same sum another Way. The five Guineas to Ed. Savil and others I dont remember ordering, and I had Sent them, money more than once another Way. This however, I will pay, but the Article charged is 234. f. 11s. which is more than all the Receipts amount to.

I have the Honour to be &c

